UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 30, 2014 TEXAS PACIFIC LAND TRUST (Exact Name of Registrant as Specified in its Charter) Not Applicable (State or Other Jurisdiction of Incorporation) 1-737 (Commission File Number) 75-0279735 (IRS Employer Identification Number) 1700 Pacific Avenue, Suite 2770, Dallas, Texas 75201 (Address of Principal Executive Offices, including Zip Code) Registrant’s telephone number, including area code: 214-969-5530 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results Of Operations And Financial Condition. Texas Pacific Land Trust (the “Trust”) hereby incorporates by reference the contents of a Report of Operations — Unaudited, announcing certain of its financial results for the three month and twelve month periods ended December 31, 2013, which was released to the press on January 30, 2014. A copy of the report of operations is furnished as Exhibit 99.1 to this Report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Report of Operations - Unaudited of Texas Pacific Land Trust for the Three Month and Twelve Month Periods Ended December 31, 2013 and 2012. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Trust has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TEXAS PACIFIC LAND TRUST Date:January 30, 2014 By: /s/David M. Peterson David M. Peterson General Agent and Chief Executive Officer 3 EXHIBIT INDEX Exhibit Number Description Report of Operations - Unaudited of Texas Pacific Land Trust for the Three Month and Twelve Month Periods Ended December 31, 2013 and 2012.
